DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Powell on 12 August 2022.

The application has been amended as follows: 

Please cancel claims 23 and 25.

Please amend claim 21 to recite: 
A video encoding method, comprising: 
coding input video data by predictive coding techniques, 
outputting coded video data obtained from the coding to a channel, 
when a communication is received from a decoder via the channel containing data of an object model developed by the decoder from previously-transmitted coded data, storing the object model data at an encoder, wherein the object model is a model of an object in a scene depicted in the previously-transmitted coded data; and 
in response to an error message received by the encoder from the decoder, coding, by the encoder, new input video data, by predictive coding techniques using video data derived from the object model data as a basis of prediction.

Please amend claim 24 to recite: 
A video decoding method, comprising: 
responsive to coded video data received from a channel, decoding the coded video data, 
performing object recognition on the decoded video data obtained by the decoding, 
when an object is recognized in the decoded video data, generating a model representing the recognized object, 
detecting phonemes from audio data received from the channel, 
altering the model according to the detected phonemes, and 
in response to detection of a transmission error in the channel, rendering video data representing the altered model.

Allowable Subject Matter
Claims 1, 3, 5-22, 24, and 26 are allowed.

The following is an examiner’s statement of reasons for allowance: While feedback loops for updating models created by either encoder or decoder have been found (see PTO-892) the updating the specific model based on the specific transmission error has not been found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/            Primary Examiner, Art Unit 2482